


Exhibit 10.2


SUNEDISON SEMICONDUCTOR LIMITED
SEVERANCE PLAN AND SUMMARY PLAN DESCRIPTION


SunEdison Semiconductor Limited (“Company”) sponsors the SunEdison Semiconductor
Limited Severance Plan (the “Plan”) to provide some measure of financial
assistance to employees of the Company and its affiliates that have adopted the
Plan (collectively, “Employer”) whose employment is terminated under certain
circumstances. This Summary Plan Description (“SPD”) reflects the terms of the
Plan as in effect on August 1, 2015.


Eligibility and Participation


You are eligible for severance benefits under the Plan as a participant if you
are a full-time employee of an Employer as of the date of a Qualifying
Termination, provided that if you participate in the Company’s Change in Control
Severance Plan and your employment with an Employer is terminated during a
“Protection Period” (as defined in the Company’s Change in Control Severance
Plan), then the terms and conditions of the Company’s Change in Control
Severance Plan will control and you will not be eligible to receive benefits
under this Plan in respect of your termination.
For purposes of the Plan, the term “Qualifying Termination” means your
involuntary termination of employment by an Employer without Cause (for clarity,
excluding termination of your employment as a result of your death or
Disability). A Qualifying Termination does not include a voluntary resignation
from employment, retirement or termination for Cause. A Qualifying Termination
also does not include a situation in which your business unit or division is
sold or otherwise divested and you are offered continued employment by the
acquirer or an Employer. For purposes of the Plan, (i) “Cause” has the meaning
set forth in your individual employment agreement (or other agreement which
includes severance provisions) with Employer or, in the absence of any such
agreement, the meaning set forth in the Company’s 2014 Long-Term Incentive Plan,
as amended from time to time (or its successor) and (ii) “Disability” means a
physical or mental condition entitling you to benefits under the long-term
disability policy maintained by the Company, as amended from time to time.
Nothing in this Plan confers upon you any right to continue in the employment of
an Employer or affect any right which an Employer may have to terminate or
modify your employment with or without Cause.


Severance Payments and Benefits


The following are guidelines used by the Company for determining payments and
benefits in the event of a Qualifying Termination, subject to your execution and
delivery of the release described in the section of this SPD entitled “General
Release” and such release becoming effective and irrevocable in accordance with
its terms. If at the time of your Qualifying Termination you are employed in a
jurisdiction (including jurisdictions outside the United States) the applicable
laws and/or regulations of which entitle you to receive separation pay from your
Employer as a result of your Qualifying Termination, then you will be eligible
to receive aggregate separation pay equal to the greater of (i) the amount of
separation pay you would be eligible to receive under the Plan and (ii) the
amount of separation pay to which you would be entitled under such laws and/or
regulations, without duplication.
•
Salary Continuation. Continuation of your base salary for the greater of (i) the
period described below based on your job classification (the “Continuation
Period”) and (ii) the number of weeks equal to the number of your full years of
continuous service with the Employer as of the date of your Qualifying
Termination.

Senior or Executive Vice President: Six months
Vice President: Four months
Director: Two months
All Other Employees: The number of weeks equal to the number of your full years
of continuous service with the Company and/or any Employer as of the date of
your Qualifying Termination
Salary continuation shall be paid to you in accordance with the Employer’s
regular payroll schedule commencing with the first payroll after your release
has become effective and irrevocable.

1
4583107

--------------------------------------------------------------------------------




•
Benefit Continuation. Provided that you are eligible for and timely elect
continuation coverage under the Employer’s group health plan pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
for the period commencing with the first calendar month following your
Termination Date and ending on the last day of the last month of your
Continuation Period (the “Benefit Continuation Period”), your monthly COBRA cost
of continued coverage under such plan for you, and, where applicable, your
spouse and dependents will equal the amount that you would be required to
contribute for such health coverage if you were to continue as an active
employee of the Company; provided that the Benefit Continuation Period shall
cease when you become eligible for coverage under a plan maintained by another
employer. The Company reserves the right to restructure this continued coverage
arrangement in any manner reasonably necessary or appropriate to avoid penalties
or negative tax consequences to you or the Company, as determined by the Company
in its sole and absolute discretion.

•
Other Non-Cash Severance Benefits. In its sole discretion, the Company may offer
non-cash severance benefits, such as waiving reimbursement requirements for
educational assistance, relocation allowance or signing bonus, or outplacement
services or other types of programs designed to assist you in obtaining other
employment available under the Plan. Any non-cash severance benefits will be
identified and described to you in writing.

For the avoidance of doubt and confusion, please note that the above-described
severance benefits are guidelines only. Your Employer has no obligation to
follow such guidelines and may, as determined in its sole and absolute
discretion, award you separation pay and benefits, if any at all, that differ
from the payments and benefits described above.


Impact of Qualifying Termination on Other Benefits


Except to the extent expressly described in this SPD, any benefit or
compensation to which you are entitled under any agreement between you and the
Employer or under any plan maintained by the Employer in which you participate
or participated is not intended to be modified or lessened in any way by the
Plan, but shall be payable or provided according to the terms of the applicable
plan or agreement.


Vacation and PTO


As of your last day of employment with the Employer, you will cease to accrue
any vacation or paid time-off. All accrued but unused vacation and PTO will be
paid to you either (i) in your final regular paycheck from the Employer or
(ii) as salary continuation for a period of time equal to the number of full and
partial days of unused vacation and PTO accrued by you as of the date of your
Qualifying Termination, as elected by your Employer in its sole and absolute
discretion. If your Employer elects to pay you your unused vacation and PTO in
the form of salary continuation, then you will receive any salary continuation
payments payable to you pursuant to the section of this Plan titled “Severance
Payments and Benefits” only after your unused vacation and PTO has been paid to
you in full.


General Release


The severance compensation and benefits available under the Plan shall be
provided only if you timely execute and do not revoke a release. The release
must be signed by you (or your legal representative, if applicable) and become
effective and irrevocable in accordance with its terms (taking into account any
applicable revocation period set forth therein), no later than the fiftieth
(50th) day after your employment termination date. If you fail to execute and
furnish the release, or if the release does not become effective and irrevocable
in accordance with its terms (taking into account any applicable revocation
period set forth therein) by the fiftieth (50th) day after your employment
termination date, you will not be entitled to any severance payment or benefit
under the Plan.


Plan Administration


The Company is the Plan Administrator and has sole and absolute power and
discretion to interpret and construe the terms and provisions of the Plan. Such
power and discretion includes, but is not limited to, the authority to determine
eligibility for participation in the Plan and the receipt of severance benefits
under the Plan. All decisions of the Plan Administrator are final, binding and
conclusive. Except as provided herein, any delegation of the powers and
authority of the Plan Administrator must be made pursuant to a written document.



2
4583107

--------------------------------------------------------------------------------




Claims Procedures


Any employee, beneficiary or other person who believes that he or she is being
denied a benefit under the Plan to which he or she is entitled, or his or her
duly authorized representative (“Claimant”), may file a written claim with the
Senior Vice President & Chief Human Resources Officer of the Company (“Claims
Administrator”) setting forth his or her claim. The written claim must be
addressed to:
SunEdison Semiconductor Limited
Attention: Senior Vice President & Chief Human Resources Officer
501 Pearl Drive
St. Peters, MO 63376
Upon receipt of a claim, the Claimant shall be advised that a reply will be
forthcoming within a reasonable period of time, but ordinarily not later than 90
days. However, the Claims Administrator may extend the reply period for an
additional 90 days for reasonable cause. If the reply period will be extended,
the Claims Administrator shall advise the Claimant in writing during the initial
90-day period indicating the special circumstances requiring an extension and
the date by which a benefit determination is expected to be rendered.
If the claim is denied in whole or in part, the Claims Administrator will render
a written opinion setting forth: (i) the specific reason(s) for denial; (ii) the
specific Plan provision(s) on which the denial is based; (iii) a description of
any additional material or information necessary for the Claimant to perfect the
claim and an explanation why such material or such information is necessary;
(iv) appropriate information as to the steps to be taken if the Claimant wishes
to submit the claim for review, including a statement of the Claimant’s right to
bring a civil action under Section 502(a) of ERISA following an adverse benefit
determination on review; and (v) the time limits for requesting a review of the
denial.


Appeals Procedures


A Claimant who receives notice of denial of benefits under the Plan must appeal
to the Senior Vice President & Chief Human Resources Officer of the Company
(“Appeals Administrator”) in writing within 60 days after the receipt of the
written notice. Such request must be addressed to:
SunEdison Semiconductor Limited
Attention: Senior Vice President & Chief Human Resources Officer
501 Pearl Drive
St. Peters, MO 63376
If the Claimant does not request a review of the initial determination within
such 60-day period, he or she shall be barred and estopped from challenging such
determination.
The Claimant may submit written comments, documents, records or other
information relating to the denied claim, which such information shall be
considered in the review without regard to whether such information was
submitted or considered in the initial benefit determination. The Appeals
Administrator shall provide the Claimant, upon request and free of charge,
reasonable access to, and copies of, all documents, records and other
information which (i) was relied upon in making the initial claims decision;
(ii) was submitted, considered or generated in the course of making the initial
claims decision, without regard to whether such instrument was actually relied
upon in making the decision; or (iii) demonstrates compliance with the
administrative processes and safeguards designed to ensure and to verify that
benefit claims determinations are made in accordance with governing Plan
documents and that, where appropriate, the Plan provisions have been applied
consistently with respect to similarly situated claimants.
Within a reasonable period of time, ordinarily not later than 60 days, after
receipt of a request for a review, the Appeals Administrator will review the
appeal and render a final decision. If special circumstances require that the
60-day time period be extended, the Appeals Administrator will notify the
Claimant within the initial 60-day period indicating the special circumstances
requiring an extension and the date, which shall be as soon as possible but not
later than 120 days after receipt of the request for review, by which a decision
on review is expected. In the event that the Appeals Administrator extends the
determination period on review due to a Claimant’s failure to submit information
necessary to decide a claim, the period for making the benefit determination on
review shall not take into account the period beginning on the date on which
notification of extension is sent to the Claimant and ending on the date on
which the Claimant responds to the request for additional information.
If the Appeals Administrator makes an adverse benefit determination on review,
it will render a written opinion to the Claimant setting forth: (i) the specific
reason(s) for denial; (ii) the specific reference(s) to pertinent Plan
provisions on which the denial is based; (iii) a statement that the Claimant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all relevant documents, records and other information which was
relied upon in making the decision; and (iv) a statement of the Claimant’s right
to bring civil action under Section 502(a) of ERISA.

3
4583107

--------------------------------------------------------------------------------






Withholding


The Employer shall deduct and withhold from any amounts payable under the Plan
such federal, state, local or other taxes as are required to be withheld
pursuant to any applicable law or regulation.


Payments after Death


In the event of your death after a qualifying termination but prior to the
payment of your entire Salary Continuation Benefit under the Plan, any remaining
Salary Continuation Benefit payable to you shall be paid to your surviving
spouse in a lump sum. If you have no surviving spouse at the time of your death,
the amounts shall be paid in a lump sum to the legal representative of your
estate. Subsidized COBRA benefits will end upon your death.


Offset


If you have any debt, obligation or other liability owing to the Company or an
Employer of any nature whatsoever at the time that a severance benefit becomes
payable to you, your surviving spouse or your estate, the Company may offset the
amount that you owe against the amount of the severance benefit otherwise
payable under the Plan.


No Duplication of Benefits
    
This Plan is the only severance pay plan, program or policy of the Company and
supersedes all other severance plans, programs, policies, understandings and
agreements, express or implied, written or oral, other than the SunEdison
Semiconductor Limited Change in Control Severance Plan and any individual
severance arrangement specifically provided for in a written employment
agreement between you and the Company. Any severance arrangement described in
the previous sentence shall be considered part of this Plan for purposes of
ERISA, but the benefits provided under that arrangement shall apply in lieu of
the severance and other benefits described in this document.


Benefits Conditioned on Satisfaction of Restrictive Covenants


Severance benefits shall immediately cease, and all previously-paid severance
benefits must be immediately repaid, if you fail to comply with any
noncompetition or other restrictive covenants in favor of an Employer to which
you have agreed.


No Assignment of Benefits


This Plan shall inure to the benefit of and be enforceable by the participant’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees and/or legatees. The rights under this Plan are personal in nature
and neither the Employer nor any participant shall, without the consent of the
other, assign, transfer or delegate any rights or obligations under this Plan. A
participant’s right to receive any benefits under the Plan shall not be
assignable, transferable or delegable, whether by pledge, creation of a security
interest or otherwise, other than by a transfer by his or her will or by the
laws of descent and distribution and, in the event of any attempted assignment
or transfer contrary to this paragraph, the Employer shall have no obligation to
pay any amount so attempted to be assigned, transferred or delegated.


Amendment and Termination


The Company, through action of the Compensation Committee of the Company’s Board
of Directors (the “Committee”), may amend (in whole or in part) or terminate the
Plan at any time; provided that any amendment(s) to the Plan that are materially
adverse to an affected participant in the Plan or termination of the Plan will
become effective only after six months prior written notice to the affected
participant. However, no termination or amendment shall reduce or terminate any
participant’s right to receive, or continue to receive, any payments and
benefits that became payable in respect of a Qualifying Termination that
occurred prior to the date of such termination or amendment of the Plan.


Governing Law


Except to the extent preempted by federal law, the Plan shall be governed and
construed in accordance with the laws of Missouri without regard to the conflict
of law provisions thereof.


Section 409A



4
4583107

--------------------------------------------------------------------------------




All benefits provided under this Plan are intended to fall within an exemption
from the application of Section 409A of the Internal Revenue Code of 1986, as
amended, and the Plan shall be interpreted in accordance with this intent. Each
payment under the Plan shall be considered a separate payment for purposes of
Section 409A.


ERISA Rights


Participants in the Plan are entitled to certain rights under the Employee
Retirement Income Security Act of 1974 (“ERISA”), including:
•
The right to examine, without charge, at the Plan administrator’s office and at
other specified locations, such as worksites, all documents governing the Plan,
including insurance contracts and a copy of the latest annual report (Form 5500
Series) filed by the Plan with the U. S. Department of Labor; and

•
The right to obtain, upon written request to the Plan administrator, copies of
documents governing the operation of the Plan, including insurance contracts and
copies of the latest annual report (Form 5500 Series) and the updated summary
plan description. The Plan administrator may make a reasonable charge for the
copies.

In addition to creating rights for participants, ERISA imposes duties upon those
who are responsible for the operation of the Plan. The fiduciaries who operate
the Plan have a duty to do so prudently and in the interest of participants and
beneficiaries. No one, including the Employer or any other person, may fire or
otherwise discriminate against a participant in any way to prevent the
participant from obtaining a benefit or exercising his or her rights under
ERISA.
If a participant’s claim for a benefit is denied in whole or in part, he or she
must receive a written explanation of the reason for the denial. The participant
shall have the right to have the appropriate fiduciary review and reconsider his
or her claim.
Under ERISA, there are steps participants can take to enforce the above rights.
For instance, if a participant requests materials from the administrator and
does not receive them within 30 days, he or she may file suit in a Federal
court. In such a case, the court may require the Plan administrator to provide
the materials and pay the participant up to $110 a day until he or she receives
the materials, unless the materials were not sent because of reasons beyond the
control of the Plan administrator. If a participant has a claim for benefits
which is denied or ignored, in whole or in part, he or she may file suit in a
state or Federal court.
If it should happen that a participant is discriminated against for asserting
his or her rights, the participant may seek assistance from the U. S. Department
of Labor or file suit in a Federal court. The court will decide who should pay
court costs and legal fees. If the participant is successful, the court may
order the person he or she sued to pay these costs and fees. If the participant
loses, the court may order him or her to pay these costs and fees, for example,
if it finds the participant’s claim is frivolous.
If a participant has any questions about this Plan, he or she should contact the
Plan Administrator. If a participant has any questions about this Section 22 or
about his or her rights under ERISA, the participant should contact the nearest
office of the Employee Benefits Security Administration, U. S. Department of
Labor, listed in the telephone directory, or the Division of Technical
Assistance and Inquiries, Employee Benefits Security Administration, U. S.
Department of Labor, 200 Constitution Avenue, N.W., Washington, D.C. 20210.


ERISA Plan Information


Plan Sponsor and Plan Administrator:
SunEdison Semiconductor Limited

501 Pearl Drive
St. Peters, MO 63376
(636) 474-5478
EIN: 46-3556980
Agent for Service of Legal Process is:
SunEdison Semiconductor Limited

Attention: General Counsel
501 Pearl Drive
St. Peters, MO 63376
Legal process may also be served on the Plan Administrator.
Plan Type:    Welfare benefit plan providing severance benefits
Plan Number:
The plan is a component of the SunEdison Semiconductor Limited Welfare Plan,
which has been assigned number 501 for ERISA purposes.


5
4583107

--------------------------------------------------------------------------------




Plan Year:     A twelve month plan year commencing each January 1.
Funding:
All payments pursuant to the Plan shall be made from the general funds of the
Company and no special or separate fund shall be established or other
segregation of assets made to assure payment. No participant or other person
shall have under any circumstances any interest in any particular property or
assets of the Company as a result of participating in the Plan.






6
4583107